 Pro Sc 8 (Rev. 12/ 16) Complaint for Violation of fair Labor Standards



                                          UNITED STATES DISTRICT COURT
                                                                               for the
                                                          Eastern District of North Carolina [:]

                                                                          Eastern Division

                          Phillip K. Doughtie
                                                                                         Case No.
                                                                                 )
                                                                                                       (lo be filled i11 by !he Clerk's q[fice)
                                                                                 )
                                 Plai111(/((s)                                   )
(Write tlie.f11/l 11a111e o/eacli plaint(D\vho is.filing this co111plai11t.
!f'the 1w111es ofa/1 tlie plai11t(ffs cannot.fit in tlie space above,
                                                                                 )       JuryTrial: (c/1eckone)     Oves        [!dNo
                                                                                 )
please write "see al/ached" in the space and attach m1 addilio11al
page with the.fi,ll lisl o.fna111es.)                                            )
                                   -v-                                           )
                                                                                 )
                 Sara Lee Frozen Bakery, LLC                                     )
                                                                                 )
                                                                                 )
                                                                                 )
                                Defendant(~)
(Write the full name of each defendant who is being sued. !ftlie                 )
names ofal/ the defe11da11ts ca111101 fit i11 the space above, please            )
write "see attached" in the space and atlac/1 an additio11al page                )
with thejit!l list of11a111es.)



                        COMPLAINT FOR VIOLATION OF FAIR LABOR STANDARDS

I.        The Parties to This Complaint
          A.          The Plaintiff(s)

                      Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                      needed.
                                 Name                                      Phillip K. Doughtie

                                 Street Address
                                 City and County                           Falkland , Pitt County

                                 State and Zip Code                        North Carolina, 27827

                                 Telephone Number
                                 E-mail Address


          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title ((fk11ow11). Attach additional pages if needed.



                             Case 4:20-cv-00160-D Document 1 Filed 08/24/20 Page 1 of 6                                                           Page I of 6
Pro Se 8 (Rev. 12/16) Complaint for Violation of Fair Labor Standards


                     Defendant No. I
                                Name                                    Sara Lee Frozen Bakery, LLC
                                Job or Title (if known)
                                Street Address                          1 Tower Ln., Suite 600
                                City and County                         Oakbrook Terrace, DuPage County
                                State and Zip Code                      Illinois 60181
                                Telephone Number                        252-641-2200
                                E-mail Address (if known)


                     Defendant No. 2
                                Name
                                Job or Title (if known)
                                Street Address
                                City and County
                                State and Zip Code
                                Telephone Number
                                E-mail Address (if known)


                     Defendant No. 3
                               Name
                               Job or Title (ifknown)
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address (if known)


                    Defendant No. 4
                               Name
                               Job or Title (if known)
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address (if known)



                                                                                                          Page 2 of 6
                         Case 4:20-cv-00160-D Document 1 Filed 08/24/20 Page 2 of 6
Pro Se 8 (Rev. 12/ 16) Complaint for Violation ofFair Labor Standards


            C.       Place of Employment

                     The address at which I am employed or was employed by the defendant(s) is


                                Name                                    Sara Lee Frozen Bakery, LLC
                                Street Address                          110 Sara Lee Road
                                City and County                         Tarboro
                                State and Zip Code                      North Carolina 27886
                                Telephone Number                        252-641-2200


II.       Basis for Jurisdiction

          This action is brought pursuant to (check all that apply) :


                 [Z]            Fair Labor Standards Act, as codified, 29 U.S.C. §§ 201 to 209.
                 [Z]            Relevant state law
                 D              Relevant city or county law


III.    Statement of Claim

        State as briefly as possible the facts of your case. You may wish to include further details such as the names of
        other persons involved in the events giving rise to your claims. Do not cite any cases. If more than one claim is
        asserted, number each claim and write a short and plain statement of each claim in a separate paragraph. Attach
        additional pages if needed.

        A.          Nature of employer's business:
                    Defendant is engaged in the business of production and marketing of frozen baked goods.




        B.          Dates of employment:
                    Plaintiff became employed by Defendant in or about Ju ly 2018. On January 23, 2020, Plaintiffs
                    employment was involuntarily terminated.




       C.           Employee's job title and a description of the kind of work done:
                    Plaintiffs job title was Plant IT Support. In this role, Plaintiff was responsible for the ongoing technical
                    support, system utilization and minor improvements of the plant-based IT system.




       D.           Rate, method, and frequency of wage payment:


                                                                                                                           Page 3 of 6
                         Case 4:20-cv-00160-D Document 1 Filed 08/24/20 Page 3 of 6
Pro Sc 8 (Rev. 12/ 16) Complaint for Violation of Fair Labor Standards

                     Plaintiff was paid a salary of $70,000 per year, paid on a bi-weekly basis. Plaintiff was also eligible for
                     bonus compensation .




         E.          Num ber of hours actually worked each week in which a violation is claimed :
                     There is a bona fide dispute between the parties as to the number of hours Plaintiff worked each week in
                     which a violation is claim. The parties have reached a settlement agreement in compromise on the
                     number of hours worked each week in which a violation is claimed . The settlement is contingent upon
                     this Court's approval. The parties will be filing a joint motion for approval of the settlement.


        F.           Description of the all eged violation(s) (check all that apply) :
                     D              Failure to pay the minimum wage (explain)




                                    Failure to pay required ove1time (e:rplain)
                                    Plaintiff alleges that he is entitled to unpaid wages from Defendant for working more than forty
                                    hours in a week and not being paid overtime compensation for that work.




                    D               Other violation(s) (expla in)




        G.           Date(s) of the alleged violation(s):
                    The alleged violations occurred between July 2018 and January 23, 2020.




        H.           Additional facts:




                                                                                                                           Page 4 of 6
                         Case 4:20-cv-00160-D Document 1 Filed 08/24/20 Page 4 of 6
l'w s~ 8 (Rev.   12/16) Complaint 1hr Violution oi'Fnir Lullor S1n11ch1r<.ls


IV.     Relief

        State brieny nnd precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
        arguments. Include any basis f'or claiming that the wrongs alleged are continuing at the present time. Include the
        amounts of nny actual damages claimed for the acts alleged and the basis for these amounts. [nclude any punitive
        or exemplary damages claimed, the amounts, and the reasons you claim you arc entitled to actual or punitive
        money damages.
       Plaintiff seel<s court approval of a settlement entered into with Defendant as a compromise of a bona fide dispute
       regarding the amount of overtime owed to Plaintiff under the Fair Labor Standards Act and North Carolina's Wage
       and Hour Act.




V.     Certification and Closing

        Under Federal Rule of Civil Procedure 11 , by signing below, l certify to the best of my knowledge, information,
       and belief that this complaint: ( 1) is not being presented for an improper purpose, such as to harass, cause
       unnecessary delay. or need lessly increase the cost of litigation; (2) is supported by existing law or by n
       non frivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
       evidentiary support or, if specifically so identified, wi II likely have evidentiary suppo1t after a reasonable
       opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
       requirements of Rule 11 .



       A.             For Pnrties Without nn Atton1cy

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my foilure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.


                     Date of signing:             __</_ ..-/ f .. 2,.() _


                     Signature ofPlniutiff
                     Printed Name of Plaintiff
                                                        Q~      PhillipK.Doughtie    - - - -


      n.             For Attomcys

                     Date of signing:


                    Signature of Attomcy
                    Printed Name of Attorney                    Raymo
                                                                     - -- - - - -
                    Bar Number                                  8739
                                                                   - - - - ·- - -

                                                                                                                     Page 5 or 6

                        Case 4:20-cv-00160-D Document 1 Filed 08/24/20 Page 5 of 6
Pro Se 8 (Rev. 12/16) Complaint for Violation of Fair Labor Standards


                      Name o f Law Pinn                       Dunn, Pittman, Skinn er, PLLC
                     Street Address                           3230 Country Club Rd., New Bern
                     State and Zi p Code                      North Carolina 28562
                     Telephone Number                         252-649-0197
                     E-mail Address                           rdunn@dunnpittman.com




                                                                                                Page 6 of 6
                         Case 4:20-cv-00160-D Document 1 Filed 08/24/20 Page 6 of 6
